Title: To Thomas Jefferson from John Brice, Jr., 17 April 1807
From: Brice, John, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Custom HouseBaltimore 17 Apr 1807
                        
                        By the direction of the Collector I transmit you Captn Keith’s receipt for two Boxes, received from Mr.
                            Appleton, the Consul at Leghorn, & shipped on board the Schooner Polly & Nancy, to sail for Washington on Sunday
                            next.
                        There has no other opportunity offered for France than the Ship Erin for Bordeaux, which will sail in the
                            course of about ten days hence. The Box directed to Madam de Tessé shall be shipped on board of this vessel & your
                            request of the Collector will be particularly complied with.
                        I have the Honor to be Very respectfully Sir Your mo ob Serv
                        
                            John Brice Jr
                            
                        
                    